Citation Nr: 0809178	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  05-40 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for a back disorder 
with arthritis.

3.  Entitlement to service connection for pseudofolliculitis 
barbae.

4.  Entitlement to service connection for epididymitis 
(claimed as testicular disorder).

5.  Entitlement to service connection for a right ankle 
disorder with arthritis.

6.  Entitlement to service connection for a left foot 
disorder with arthritis.

7.  Entitlement to service connection for pes planus.

8.  Entitlement to service connection for a right hand 
disorder with arthritis.

9.  Entitlement to service connection for gastrohepatitis.

10.  Entitlement to service connection for bilateral hearing 
loss and tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt


INTRODUCTION

The veteran had active military service from October 1972 to 
October 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Petersburg, Florida.  The veteran testified 
before the undersigned Veterans Law Judge in October 2007; a 
transcript of that hearing is associated with the claims 
folder.


FINDINGS OF FACT

1.  The competent evidence of record demonstrates that the 
veteran has a generalized anxiety disorder that is related to 
his active military service.

2.  The competent evidence of record fails to show that the 
veteran's cervical spine disorder is related to his active 
military service.

3.  The competent evidence of record fails to show that the 
veteran currently has pseudofolliculitis barbae that is 
related to his active military service.

4.  The competent evidence of record fails to show that the 
veteran currently has epididymitis that is related to his 
active military service

5.  The competent evidence of record fails to show that the 
veteran currently has a right ankle disorder with arthritis 
that is related to his active military service.

6.  The competent evidence of record fails to show that the 
veteran currently has a left foot disorder with arthritis 
that is related to his active military service.

7.  The competent evidence of record fails to show that the 
veteran currently has pes planus that is related to his 
active military service.

8.  The competent evidence of record fails to show that the 
veteran currently has a right hand disorder that is related 
to his active military service.

9.  The competent evidence of record fails to show that the 
veteran currently has gastrohepatitis that is related to his 
active military service.

10.  The competent evidence of record fails to show that the 
veteran has bilateral hearing loss or tinnitus that is 
related to his active military service.


CONCLUSIONS OF LAW

1.  Generalized anxiety disorder was incurred during the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  A back disorder with arthritis was not incurred in or 
aggravated by the veteran's active duty service, nor may it 
be presumed to have been incurred in or aggravated by his 
service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3.  Pseudofolliculitis barbae was not incurred in or 
aggravated by the veteran's active duty service, nor may it 
be presumed to have been incurred in or aggravated by his 
service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

4.  Epididymitis was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to have 
been incurred in or aggravated by his service.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).

5.  A right ankle disorder with arthritis was not incurred in 
or aggravated by the veteran's active duty service, nor may 
it be presumed to have been incurred in or aggravated by his 
service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

6.  A left foot disorder with arthritis was not incurred in 
or aggravated by the veteran's active duty service, nor may 
it be presumed to have been incurred in or aggravated by his 
service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

7.  Pes planus was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).

8.  A right hand disorder with arthritis was not incurred in 
or aggravated by the veteran's active duty service, nor may 
it be presumed to have been incurred in or aggravated by his 
service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

9.  Gastrohepatitis was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).

10.  Bilateral hearing loss and tinnitus were not incurred in 
or aggravated by the veteran's active duty service, nor may 
bilateral hearing loss be presumed to have been incurred in 
or aggravated by his service.  38 U.S.C.A. §§ 1110, 1112, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.  38 C.F.R. § 
3.159 (2007).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

After careful review of the claims folder, the Board finds 
that letters dated in December 2003, February 2006, and April 
2006 fully satisfied the duty to notify provisions.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this regard, the 
December 2003 and February 2006 letters advised the veteran 
what information and evidence was needed to substantiate the 
claims decided herein.  These letters also requested that he 
provide enough information for the RO to request records from 
any sources of information and evidence identified by the 
veteran.  The February 2006 letter expressly advised the 
veteran of the need to submit any evidence in his possession 
that pertains to the claims.  He was also specifically told 
that it was his responsibility to support his claims with 
appropriate evidence.  Finally the December 2003 and February 
2006 letters advised the veteran what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The April 2006 letter provided this notice to the 
veteran.  

The Board observes that the December 2003 letter was sent to 
the veteran prior to the May 2004 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  The February 2006 and April 2006 letters, 
however, were sent to the veteran after the May 2004 rating 
decision.  To the extent that the notice provided in these 
letters was not given prior to the initial adjudication of 
the claim in accordance with Pelegrini II, the Board finds 
that any timing defect was harmless error.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice provided to 
the veteran in these letters fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and, after the notice was provided, the veteran was provided 
ample opportunity to submit additional evidence and argument, 
including testimony at an October 2007 hearing.  At such 
hearing the veteran identified outstanding treatment records; 
he was therefore was given an opportunity to submit this 
evidence, which he did.  He has not identified any additional 
evidence which pertains to his claims.  Under such 
circumstances, the Board concludes that any timing error in 
VCAA notice has been resolved, and that continuing with a 
decision on the issues does not affect the essential fairness 
of this adjudication.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In sum, the Board concludes that all notices required by VCAA 
and implementing regulations were furnished to the veteran 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2007).  In this regard, 
the veteran's service medical records are associated with the 
claims folder, as well as all private treatment records 
relevant to his claims, including records from his 
chiropractor.  The veteran testified in October 2007 that he 
sought psychiatric treatment through the VA medical system.  
Although no VA records have been obtained, the Board notes 
that it is granting the veteran's psychiatric claim; thus, 
there is no need to obtain these records.  A remand would 
only unnecessarily delay a favorable decision for the 
veteran.  The veteran has not identified any additional 
relevant, outstanding records that need to be obtained before 
deciding his claims.  

The Board observes that no VA examination was provided in 
conjunction with the veteran's claimed disabilities, with the 
exception of his claimed psychiatric disorder.  After careful 
consideration, the Board concludes that VA examinations were 
not warranted because there is sufficient competent medical 
evidence to decide his claims.  See 38 C.F.R. § 3.159(c)(4) 
(2007).  

VA has a duty to provide a VA examination when the record 
lacks evidence to decide the veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, and (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease.  Id.; see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  As will be discussed in 
more detail below, the current evidence of record fails to 
demonstrate that the veteran has current diagnoses of 
pseudofolliculitis barbae, epididymitis, a right ankle 
disorder, a left foot disorder, pes planus, a right hand 
disorder, bilateral hearing loss, and gastrohepatitis.  
Therefore, with respect to these claimed disabilities, there 
is no evidence of the first McLendon element and no VA 
examination need be provided.

The veteran's medical records show that he has a current 
cervical spine disorder; however, there is no indication in 
the veteran's service medical records that he suffered an 
injury to his cervical spine during service.  Additionally, 
there is nothing, including evidence of continued treatment 
since service, which might indicate a link between his 
current cervical spine disorder and service.  Thus, a VA 
examination is not required.

Finally, the veteran is competent to testify that he 
currently suffers from tinnitus.  There is also evidence that 
he was treated for ear problems during service.  However, 
there is no evidence suggesting that his current tinnitus is 
related to such problems, including statements by the veteran 
that he has had tinnitus since service.  At his October 2007 
Board hearing the veteran testified that his ears rang 
following rifle target practice, but he did not testify that 
they continued ringing since service.  In the absence of 
documentation of continued treatment since service, the Board 
finds that the veteran has not presented evidence sufficient 
to demonstrate the third McLendon element, thereby 
necessitating a VA examination.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim[s]."  Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  Therefore, the Board is satisfied 
that VA has complied with the duty to assist requirements of 
the VCAA and the implementing regulations and the record is 
ready for appellate review.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Additionally, certain chronic disabilities, such as arthritis 
and hearing loss, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

I. Acquired Psychiatric Disorder

The veteran asserts that he is entitled to service connection 
for an acquired psychiatric disorder.  In this regard, he 
contends that there is competent evidence in his service 
medical records that this disability began during service. 

A review of the veteran's service medical records reveals no 
clinical psychiatric abnormalities noted on his October 1972 
entrance examination.  Thus, the presumption of soundness 
applies.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. 
§ 3.304(b) (2007).  See also Bagby v. Derwinski, 1 Vet. App. 
225, 227 (1991).  Service medical records do, however, show 
that the veteran was seen a number of times during service 
for "nerves" and "worries;" following a hospital admission 
for detoxification in August 1974 he was diagnosed as having 
an adult situation disorder.  See Clinic Notes dated August 
1974, November 1974, December 1974, and January 1975.  In 
August 1975 the veteran was referred to the mental health 
clinic and diagnosed with an inadequate personality disorder.  
He was given a physical profile which specified that he be 
given a job with minimal stress and responsibility.  The 
veteran's July 1975 separation examination indicates no 
psychiatric abnormalities; however, a note was made that he 
was hospitalized for 5 days for a nervous disorder in August 
1974 and that no disease was found.  

The veteran testified that he continued to have problems with 
his nerves following service, and that he continued drinking 
and using drugs to "help the fear go away."  He indicated 
that he was treated a number of times for substance abuse 
problems.  The veteran eventually stopped using drugs and 
alcohol, but his "fear" remained.  Records associated with 
the claims folder reflect that the veteran began receiving 
treatment for mental health problems in the 1990s.  Diagnoses 
include major depression, post-traumatic stress disorder, 
obsessive symptoms, and anxiety.  See, e.g., Dr. Kosches 
Treatment report dated October 19, 2007.  The veteran was 
evaluated by VA in April 2004 in conjunction with this claim, 
and at such time the VA physician provided an Axis I 
diagnosis of generalized anxiety disorder.  The VA clinical 
evaluation included a detailed history and interview with the 
veteran, including the veteran's hospitalization during 
service for "worries."  The examiner opined that the 
veteran's current symptoms follow a similar pattern to those 
in service, and that his current anxiety disorder began while 
he was he service.

The Board observes that the April 2004 VA opinion was not 
based on a review of the veteran's claims folder.  However, 
the history provided by the veteran was, in relevant part, 
consistent with his service medical records.  In this regard, 
the veteran was hospitalized during service in part for 
nerves, although for only five days and not 2 to 3 weeks.  
Under such circumstances, the Board finds the April 2004 VA 
opinion probative as to the issue of whether a nexus exists 
between the veteran's current generalized anxiety disorder 
and service.  In the absence of any negative nexus opinion 
the Board concludes that service connection is warranted for 
a generalized anxiety disorder.  

II. Back Disorder with Arthritis

The veteran testified in October 2007 that he injured his 
back during service when he was digging ditches.  He 
indicated that he sought treatment for this injury during 
service, and that he continues to see a chiropractor for 
these problems.  

In November 2007 the veteran submitted treatment records from 
his chiropractor with a waiver of review by the agency of 
original jurisdiction (AOJ).  Such records show treatment 
since June 2003 for neck pain radiating to the right 
trapezius with objective evidence of restricted range of 
motion and myospasms.  See Parkway Wellness Center Records 
dated June 2003 through January 2005.  Diagnoses include 
cervical radiculitis.  See Clinical Report dated June 18, 
2003.  No etiology is provided for these findings; however, 
an initial treatment report states that the veteran reported 
that he "woke up with" his symptoms when asked about an 
incident of injury.  Id.  The record fails to contain any 
additional information regarding a back disability, including 
any evidence that the veteran has been diagnosed with 
arthritis.  See 38 C.F.R. §§ 3.307, 3.309 (arthritis, if 
shown within one year of service, will be presumptively 
service-connected).

The veteran's service medical records fail to show any injury 
or complaints of neck problems during service.  Rather, the 
only evidence of back problems during service is a single 
complaint of low back pain.  See Clinic Note dated October 
15, 1975.  The diagnosis provided is muscle soreness 
secondary to activity.  

The Board acknowledges the veteran's testimony that his 
current back problems are related to an in-service injury.  
However, the competent and credible evidence of record fails 
to show any injury or disease of the cervical spine during 
service.  Similarly, there is no evidence of a current low 
back disability which might be related to his in-service 
muscle soreness.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992) (in the absence of proof of a present disability, 
there can be no valid claim for service connection as 
Congress has specifically limited entitlement to service 
connection to cases where such incidents have resulted in a 
disability).  Finally, there is an absence of competent 
etiological evidence linking his current cervical spine 
disability to an incident or injury during service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (the veteran, 
as a layperson, is not competent to provide evidence 
regarding the etiology of a disease or disability).

Under the above circumstances, the Board finds that a 
preponderance of the evidence is against service connection 
for a back disorder.  In this regard, the veteran's service 
medical records show treatment for a low back injury, yet his 
only current back disability is of the cervical spine.  There 
is also no medical opinion suggesting a causal link between 
his current disability and service.  The Board has considered 
the benefit of the doubt rule; however, as a preponderance of 
the evidence is against this claim such rule does not apply 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III. Pseudofolliculitis Barbae, Epididymitis, Right Ankle 
Disorder, Left Foot Disorder, Pes Planus, Right Hand 
Disorder, Gastrohepatitis

The veteran asserts that he is entitled to service connection 
for pseudofolliculitis barbae, epididymitis, a right ankle 
disorder, a left foot disorder, pes planus, a right hand 
disorder, and gastrohepatitis, on the basis that his service 
medical records reflect treatment for these disabilities.  
Moreover, he testified that the records he has submitted to 
VA in support of his claims show continued treatment for 
these disabilities.  

The Board has carefully reviewed the veteran's post-service 
medical records.  However, such records fail to demonstrate 
that the veteran is received treatment for a chronic 
disability related to any of the above diagnoses or 
disorders.  The Board acknowledges that the veteran's service 
medical records reflect treatment during service for 
pseudofolliculitis barbae, epididymitis secondary to 
gonorrhea, a swollen left foot without fracture, a resolving 
sprain of the right  fourth metaphalangeal joint, and stomach 
problems.  See, e.g., Clinical Notes dated May 11, 1973, 
October 24, 1973, September 27, 1974, and January 28, 1975; 
see also August 1973 Physical Profile.  However, without 
evidence of a current disability, evidence of an in-service 
injury or disease is insufficient upon which to grant service 
connection.  To prevail on the issue of service connection, 
there must be medical evidence of a current disability.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a 
"current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection); see also Brammer, supra.  

In the absence of any current diagnosis of pseudofolliculitis 
barbae, epididymitis, a right ankle disorder, a left foot 
disorder, pes planus, a right hand disorder, and 
gastrohepatitis, the veteran's claims of entitlement to 
service connection for these disabilities must be denied.  
38 C.F.R. § 3.303; Id.

IV. Bilateral Hearing Loss and Tinnitus

The veteran asserts that he is entitled to service connection 
for bilateral hearing loss and tinnitus as such disabilities 
are the result of exposure to noise during service.  
Specifically, the veteran testified in October 2007 that he 
was exposed to loud noise from shells, hand grenades, and 
rifles.  He stated that he experienced ringing in his ears on 
the rifle range, and that he was treated in service for 
swelling in his ear.

The veteran's service medical records do show treatment for 
swelling in the ear lobe and outer ear canal in April 1973.  
The veteran reported to the examining physician that he might 
have come in contact with something while out in the woods.  
No diagnosis is provided.  There is also a single diagnosis 
of right ear otitis media in March 1973 related to complaints 
of a cold, diagnosed as an upper respiratory infection, and a 
right ear ache.  The veteran's July 1975 separation 
examination report denotes a normal clinical evaluation of 
the ears, and his audiogram does not show any hearing loss 
disability for VA compensation purposes.  See 38 C.F.R. 
§ 3.385 (2007) (impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent).  
Additionally, there is no evidence of any complaints, 
treatment, or diagnosis for hearing loss within one year of 
service separation.  Thus, service connection on a 
presumptive basis is not warranted for bilateral hearing 
loss.  See 38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).

The Board observes that the lack of evidence of hearing loss 
or tinnitus during service or immediately following service 
is not fatal to the veteran's claim.  Rather, the Board must 
now turn to the issue of whether there is competent evidence 
which attributes any post-service hearing loss or tinnitus to 
service.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  See 
also 38 C.F.R. § 3.303(d).

With respect to the veteran's claimed hearing loss 
disability, the Board finds that there is no competent 
evidence of any current disability.  In this regard, the 
veteran has not submitted any evidence which demonstrates 
hearing loss in accordance with 38 C.F.R. § 3.385.  Moreover, 
a July 2001 private physical indicates a "normal" clinical 
evaluation of the ears, including evaluation for loss of 
hearing.  See Physical Examination Report dated July 27, 
2001.  The Board acknowledges the veteran's testimony that he 
has difficulty hearing; however, absent any objective medical 
evidence of a bilateral hearing loss disability, the Board 
finds that service connection for a bilateral hearing loss 
disability is not warranted.  See Brammer, supra.  See also 
Espiritu, supra.

Turning to the veteran's claimed tinnitus, the Board observes 
that the veteran's service and post-service medical records 
are completely silent for any problems related to ringing 
ears or diagnosis of tinnitus.  However, the Court has 
determined that, particularly with respect to claims for 
tinnitus, the veteran is competent to present evidence of a 
diagnosis as well as evidence of continuity of 
symptomatology.  See Charles v. Principi, 16 Vet. App. 370, 
374-75 (2002).  In the present case, the veteran's claim for 
entitlement to service connection for tinnitus serves to 
establish his assertion that he currently suffers from 
tinnitus.  Thus, the critical issue for the Board's 
consideration is whether the currently manifested tinnitus is 
etiologically related to service or is more likely due to 
other causes.  See 38 C.F.R. § 3.303.

The Board notes that the veteran has not specifically 
asserted that he has experienced a continuity of 
symptomatology related to tinnitus since service.  
Regardless, the Board finds that weight of the credible and 
competent evidence is against any finding that there has been 
continuity of symptomatology since service.  As discussed 
herein, neither a 1975 service separation examination report, 
nor any post-service evidence shows any indication of 
tinnitus or complaints of ringing in the ears until the 
veteran's claim in November 2003, more than 30 years after 
the veteran left active military service.  This gap in the 
evidentiary record preponderates strongly against this claim 
on the basis of continuity of symptomatology.  See Mense v. 
Derwinski, 1 Vet. App. 354 (1991).

With regard to the thirty year evidentiary gap in this case 
between active service and the earliest evidence of tinnitus, 
the Board also notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury in service which resulted in 
chronic disability or persistent symptoms thereafter.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
 Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact); see also 38 C.F.R. § 3.102 (noting that reasonable 
doubt exists because of an approximate balance of positive 
and "negative" evidence).  Thus, the lack of any objective 
evidence of continuing complaints, symptoms, or findings of 
tinnitus for decades after the period of active duty is 
itself evidence which tends to show that his current tinnitus 
did not have its onset in service or for many years 
thereafter.

Additionally, the 30 year lapse in time between the veteran's 
active service and the first evidence of tinnitus weighs 
against his claim.  The Board notes that it may, and will, 
consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the veteran has 
not complained of the maladies at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc). 

Finally, there is no competent etiological opinion of record 
which suggests that the veteran's current tinnitus is related 
to his in-service noise exposure, in-service ear problems, or 
claimed in-service tinnitus.  The Board notes that although 
the veteran is competent to provide evidence regarding the 
existence of tinnitus, he is still not competent to opine as 
to its etiology.  See Espiritu, supra.  

The veteran contends that he first experienced tinnitus 
during service as a result of acoustic trauma and ear 
problems sustained therein.  The Board acknowledges, and has 
no reason to doubt, the veteran's assertion that he was 
exposed to acoustic trauma in service.  However, his 
contentions that his current tinnitus is related to the 
tinnitus he experience during service are not supported by 
the contemporaneous evidence of record.  In this regard, the 
Board finds the contemporaneous evidence of the veteran's 
military service records which reveal no tinnitus on 
separation to be far more persuasive than the veteran's own 
recent assertions to the effect that he had tinnitus in 
service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(contemporaneous evidence has greater probative value than 
history as reported by the veteran).  Such records are more 
reliable, in the Board's view, than the veteran's unsupported 
assertion of events now over three decades past.  

In this case, no probative competent medical evidence exists 
of a relationship between currently diagnosed tinnitus and 
any relationship or continuity of symptomatology asserted by 
the veteran.  Rather, the competent evidence of record, 
particularly the service medical records and lack of post-
service medical records regarding tinnitus, preponderates 
against a finding that the veteran has tinnitus related to 
service or any incident thereof, and accordingly service 
connection for tinnitus must be denied.  38 U.S.C.A. §§ 1110, 
1131, 5107; 38 C.F.R. § 3.303.  As a preponderance of the 
evidence is against the veteran's claim of service connection 
for tinnitus, the benefit of the doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection is granted for generalized anxiety 
disorder.

Entitlement to service connection for a back disorder with 
arthritis is denied.

Entitlement to service connection for pseudofolliculitis 
barbae is denied.

Entitlement to service connection for epididymitis (claimed 
as testicular disorder) is denied.

Entitlement to service connection for a right ankle disorder 
with arthritis is denied.

Entitlement to service connection for a left foot disorder 
with arthritis is denied.

Entitlement to service connection for pes planus is denied.

Entitlement to service connection for a right hand disorder 
with arthritis is denied.

Entitlement to service connection for gastrohepatitis is 
denied.


Entitlement to service connection for bilateral hearing loss 
and tinnitus is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


